Case: 21-30433    Document: 00516191695         Page: 1   Date Filed: 02/04/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   February 4, 2022
                                 No. 21-30433
                                                                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                          Plaintiff—Appellee,

                                     versus

   Adrian C. Hammond, Jr.,

                                                      Defendant—Appellant.


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                          USDC No. 3:16-CR-132-1


   Before Owen, Chief Judge, and Clement and Engelhardt, Circuit
   Judges.
   Edith Brown Clement, Circuit Judge:
         Adrian C. Hammond, Jr. pleaded guilty to bank fraud, money
   laundering, and obstructing the administration of internal revenue laws in
   2017. At sentencing, the district court granted him a U.S.S.G. § 5K1.1
   downward departure and a downward variance. It then sentenced him to one
   year and one day of imprisonment with three years of supervised release.
   Hammond was released in August of 2019.
         On March 29, 2021, the United States Probation Office (USPO) filed
   to revoke Hammond’s supervised release, alleging two Class C violations.
Case: 21-30433     Document: 00516191695          Page: 2   Date Filed: 02/04/2022




                                   No. 21-30433



   Hammond admitted to the first violation and the district court found him
   guilty of the second violation. The district court calculated Hammond’s
   guideline range at 5 to 11 months. It then upwardly departed pursuant to
   § 7B1.4 cmt. n.4 and imposed a 24-month sentence, stripping him of the
   previous benefits afforded to him. Hammond timely appealed, claiming that
   the district court failed to put him on notice that it might upwardly depart
   under § 7B1.4 cmt. n.4. We affirm the district court’s sentence.
                                        I.
          On November 6, 2016, a federal grand jury returned an indictment
   against Hammond. The indictment was superseded on May 23, 2017.
   Following the superseded indictment, Hammond pleaded guilty on August
   23, 2017, to bank fraud, money laundering, and obstructing the
   administration of internal revenue laws. His white-collar scheme included
   the following: (1) he knowingly and intentionally defrauded a bank when he
   provided it with falsified documents to obtain a loan; (2) he then laundered
   some of the proceeds from that loan; and (3) he did all this while attempting
   to subvert IRS’ efforts to collect taxes by filing false court documents and
   engaging in business transactions intended to conceal his earnings.
         After pleading guilty and initially refusing to cooperate with law
   enforcement, Hammond eventually provided the authorities with some
   information.   As the government describes in its brief, however, that
   information “warranted only a ‘very modest benefit.’” The government
   accordingly recommended a one-point reduction under U.S.S.G. § 5K1.1.
         On August 22, 2018, the district court held Hammond’s sentencing
   hearing. According to his presentence report, Hammond initially faced 41 to
   51 months of imprisonment as a Level 20, category III offender. The district
   court then granted Hammond a § 5K1.1 one-level reduction for his



                                        2
Case: 21-30433      Document: 00516191695           Page: 3    Date Filed: 02/04/2022




                                     No. 21-30433



   substantial assistance to authorities, resulting in a guideline range of 37 to 46
   months of imprisonment. Pleading for mercy, Hammond asked that the
   court forgo the guideline recommendation and impose a 24-month sentence
   instead. Citing, among other things, his status as an employer, his acceptance
   of responsibility, his letters of support, his “stellar performance” in adhering
   to his pretrial supervision obligations, and his contrition, Hammond argued
   that he was deserving of a downward variance.
          The district court agreed that Hammond was deserving of leniency
   and cut his request for a 24-month sentence in half, sentencing him to one
   year and one day of imprisonment followed by three years of supervised
   release. In support of its variant sentence, the district court stated:
          I believe that you are going to turn your life around, that you’ve
          already begun to turn your life around and that you’re never
          going to darken the door of a courtroom like this ever again, and
          that is one reason that I’m going to cut you the slack that I’m
          going to cut you in terms of the sentence that I’m going to
          impose.
   The district court also pointed to the amount of restitution Hammond owed
   ($258,719.59) and his status as an employer of convicted felons as support for
   its decision.
          Hammond was released from custody approximately one year later.
   According to the government, “[a]lmost immediately [after his release],
   [Hammond] began disregarding the release condition that required him to
   participate in drug testing.” For instance, the government cites Hammond’s
   failure to routinely call into the automated “Code-A-Phone” system—a
   system that informs an offender if he must report for a drug test. The
   government further alleges that Hammond refused to submit to a drug test at
   least one of the times that the system prompted him to get tested.



                                          3
Case: 21-30433      Document: 00516191695          Page: 4   Date Filed: 02/04/2022




                                    No. 21-30433



           Aside from drug testing, the government also claims that Hammond
   provided the USPO with incomplete financial information. Hammond
   purportedly reported that he had no vehicles, no real estate, no anticipated
   assets, and no cash. He also claimed that he had never filed an income tax
   return. Shortly after these reports, Hammond notified the USPO that he
   would be earning $10,000 for a concert. The government alleges that
   Hammond provided no documentation of this payment and that he failed to
   use any of those profits toward the satisfaction of his restitution obligation.
   To make matters worse, Hammond disclosed back tax obligations “between
   $5,000.00 and over $692,205.00” to the USPO on January 19, 2021.
           In March of 2021, the USPO filed a petition to revoke Hammond’s
   supervised release. The USPO based its petition on two supposed violations
   that occurred that very month. First, the USPO alleged that Hammond failed
   to report his contact with law enforcement within the allotted 72-hour
   window. Hammond was arrested for driving under the influence. After law
   enforcement pulled him over for traveling over 100 miles per hour and
   determined that he was intoxicated, they discovered that he possessed THC
   gummies, a THC vape cartridge, and over $10,000 in his car. According to
   the USPO, Hammond notified his supervisor of his arrest after the 72-hour
   mark.
           Second, ten days after his arrest, Hammond allegedly sent an
   impersonator to the AccuScreen drug testing office to take his test for him.
   The impersonator was turned away when he could not produce an ID. The
   USPO consequently claimed that Hammond should be found guilty of
   attempting to obstruct or tamper with a mandatory drug test. As a result of
   these allegations, a preliminary revocation hearing was held on March 25,
   2021. At the preliminary hearing, a magistrate judge imposed additional




                                         4
Case: 21-30433      Document: 00516191695          Page: 5   Date Filed: 02/04/2022




                                    No. 21-30433



   conditions of release pending a full revocation hearing, which was eventually
   scheduled for July 15, 2021.
          Prior to the revocation hearing, the USPO submitted a violation
   worksheet, and the government submitted a revocation sentencing
   memorandum. Both the worksheet and the memorandum discussed the
   possibility of an upward departure pursuant to § 7B1.4 cmt. n.4.
          At the revocation hearing, Hammond admitted to the first violation—
   failure to timely report his contact with law enforcement. The court then
   considered the evidence surrounding the second violation. An AccuScreen
   employee who met Hammond in person “[i]n excess of 40 to 50” times over
   the past four-and-a-half years testified that another man came into
   AccuScreen on March 16, 2021, with Hammond’s Code-A-Phone card. The
   man claimed to be Hammond and attempted to take a drug test. Because the
   employee was certain that the man was not Hammond, he confronted him
   and required him to submit another form of identification. The supposed
   impersonator stated that his ID was in his vehicle, exited the office, got into
   his truck, and left. The court concluded that Hammond was also guilty of
   the second violation—obstructing or tampering with a mandated drug test.
          Hammond faced a statutory maximum penalty of five years because of
   his violations. His guideline range, on the other hand, was 5 to 11 months
   given his two Class C violations and criminal history category (3). During
   allocution, Hammond again asked for leniency, stating that he made




                                         5
Case: 21-30433        Document: 00516191695             Page: 6      Date Filed: 02/04/2022




                                        No. 21-30433



   mistakes, but he was getting his life on track and had paid $10,000 in
   restitution. 1
           This time, the district court rejected Hammond’s plea for leniency.
   Instead, the district court upwardly departed, sentencing Hammond to 24
   months of imprisonment. In support of its decision, the district court
   reasoned as follows:
           I want to say on the record that the violation undermines and
           negates the leniency that I granted to the defendant in his
           original sentencing. I believe the manner in which he has
           conducted himself during the course of time since the time of
           his getting out of jail from the original sentence, he’s breached
           the trust that this Court placed in him by failing to abide by the
           conditions of supervision in a way which was described not
           only in the evidence today, but also in the documents that I
           reviewed.
   The district court went on to say that the guideline range was a “grossly
   inadequate” recommendation for                 Hammond’s        “incomprehensible”
   conduct.     It further pointed out that Hammond initially received an
   approximately 14-month benefit at his original sentencing due to its decision
   to grant him a § 5K1.1 downward departure.                  That benefit was then
   multiplied when the district court, believing Hammond to be largely
   rehabilitated pre-sentencing, imposed a variant sentence with a 25-month
   total reduction. Given these facts, the district court revoked the original
   sentencing benefits afforded to Hammond pursuant to § 7B1.4 cmt. n.4.
   Defense counsel objected to “the Court’s ruling.”



           1
             The government notes that the approximately $10,000 payment was made the
   day prior to the revocation hearing. Prior to his preliminary revocation hearing, Hammond
   had only paid $900 toward his restitution.


                                              6
Case: 21-30433          Document: 00516191695            Page: 7      Date Filed: 02/04/2022




                                         No. 21-30433



           Hammond timely filed a notice of appeal. After obtaining new
   counsel, Hammond sought to stay the notice. The district court granted the
   requested stay, Hammond filed a motion to reconsider the revocation, or at
   least the revocation sentence, and sought to introduce new supporting
   evidence to aid his requests. The district court ultimately found that it lacked
   jurisdiction to consider Hammond’s motion because of the appeal. In any
   event, it concluded that “even if [it] could grant the relief [Hammond
   sought], [it] would not be inclined to do so.”
                                               II.
           According to Hammond, the court should review the district court’s
   failure to put him on notice of its intent to upwardly depart for abuse of
   discretion. The government, on the contrary, argues that the court should
   employ a plain error standard of review. We agree with the government.
           At the end of Hammond’s revocation hearing, Hammond’s attorney
   made the following objection: “Just a note of objection to the Court’s ruling,
   Your Honor.” Counsel did not elaborate any further. This objection is not
   “sufficiently clear” to preserve Hammond’s notice challenge. United States
   v. Chavez-Hernandez, 671 F.3d 494, 497 (5th Cir. 2012). Indeed, it is a well-
   known tenet of law that any issue not properly raised below is forfeited and
   only reviewed for plain error on appeal. See Puckett v. United States, 556 U.S.
   129, 135 (2009). Consequently, Hammond’s reliance on United States v.
   Zuniga-Peralta, 442 F.3d 345 (5th Cir. 2006), is misplaced and we will review
   for plain error. 2



           2
             The government reads Hammond’s brief to present three issues on appeal, not
   one. Even if Hammond attempted to raise substantive reasonableness and evidentiary
   issues to the court, we would only consider the notice issue. In the entirety of his brief,
   Hammond cites a mere two cases—one of which is for the standard of review—a


                                               7
Case: 21-30433        Document: 00516191695              Page: 8       Date Filed: 02/04/2022




                                          No. 21-30433



           “To establish plain error, [Hammond] must show (1) an error (2) that
   is clear, rather than subject to reasonable dispute, (3) which affected the
   outcome below, and which (4) seriously affects the fairness, integrity or
   public reputation of judicial proceedings.” United States v. Tinney, 3 F.4th
   147, 150 (5th Cir. 2021) (per curiam) (cleaned up) (citing Puckett, 556 U.S. at
   135).
                                               III.
           The district court was not required to put Hammond on notice that it
   might upwardly depart pursuant to § 7B1.4 cmt. n.4; nonetheless, Hammond
   was put on notice. Under § 7B1.4(a), a defendant who commits a Class C
   violation with a criminal history category of 3 faces a recommended 5 to 11
   months of imprisonment. Section 7B1.4 cmt. n.4, however, provides:
           Where the original sentence was the result of a downward
           departure (e.g., as a reward for substantial assistance), or a
           charge reduction that resulted in a sentence below the
           guideline range applicable to the defendant’s underlying
           conduct, an upward departure may be warranted.
   According to Hammond, Federal Rule of Criminal Procedure 32(h) requires
   a district court to give a defendant notice of its intent to upwardly depart
   under § 7B1.4 cmt. n.4. Hammond claims that because no such notice was
   given, his Rule 32(h) and due process rights were violated. We disagree.




   subsection of the sentencing guidelines, and Rule 32 of the Federal Rules of Criminal
   Procedure. These authorities go to his notice argument. As for the other two issues, his
   brief lacks legal authority, separate headings, standards of review, and adequate record
   cites. Therefore, we will not address them. See United States v. Martinez, 263 F.3d 436,
   438 (5th Cir. 2001) (“Generally speaking, a defendant waives an issue if he fails to
   adequately brief it.” (first citing United States v. Thames, 214 F.3d 608, 611 n.3 (5th Cir.
   2000), then citing what is now Fed. R. App. P. 28(a)(8)(A))).


                                                8
Case: 21-30433      Document: 00516191695          Page: 9   Date Filed: 02/04/2022




                                    No. 21-30433



          Rule 32(h) provides as follows:
          Before the court may depart from the applicable sentencing
          range on a ground not identified for departure either in the
          presentence report or in a party’s prehearing submission, the
          court must give the parties reasonable notice that it is
          contemplating such a departure. The notice must specify any
          ground on which the court is contemplating a departure.
   The question before us, then, is whether notice is required in the § 7B1.4 cmt.
   n.4 revocation context. The answer is no. Consider the framework before
   the court. A defendant sentenced to supervised release is subject to a variety
   of conditions. To enforce those conditions, Congress enabled a district court
   to revoke a defendant’s supervised release if it found, by a preponderance of
   the evidence, that said defendant violated a condition of his release. See 18
   U.S.C. § 3583(e)(3). After making its evidentiary finding, the district court
   would then turn to U.S.S.G. § 7B1.4—which is comprised of a series of policy
   statements—to consider the recommended sentence.
          But policy statements are advisory, including Chapter 7 policy
   statements regarding § 3583(e) revocations. See United States v. Mathena, 23
   F.3d 87, 90–91 (5th Cir. 1994); see also United States v. De La Rosa, 263 F.3d
   162, 2001 WL 803556, at *1 (5th Cir. 2001) (per curiam) (same). Indeed, we
   previously held that diverging from Chapter 7’s policy statements does not
   constitute a departure—i.e., departing pursuant to a Chapter 7 policy
   statement is not akin to departing pursuant to § 3553(b), which does require
   notice. Mathena, 23 F.3d at 93 n.13; see also United States v. Gonzalez, 275 F.
   App’x 378, 379 (5th Cir. 2008) (per curiam) (“The same stringent due
   process and Rule 32 standards regarding notice of factors for departures
   under the guidelines do not apply to departures from non-binding, advisory
   policy statements.” (cleaned up)). Hammond’s reliance on Rule 32(h) is



                                         9
Case: 21-30433     Document: 00516191695            Page: 10    Date Filed: 02/04/2022




                                     No. 21-30433



   therefore misplaced and he is unable to demonstrate plain error as the district
   court was not required to put him on notice.
          Even if we assumed that the district court was required to comply with
   Rule 32(h)’s strictures, Hammond’s argument falls short.            Rule 32(h)
   requires a district court to give a defendant notice of its intent to depart only
   when it intends to rely on a ground “not identified for departure either in the
   presentence report or in a party’s prehearing submission.” That is not the
   case   here.      The     government’s      sentencing      memorandum—filed
   approximately two months prior to the revocation hearing—argued that a
   § 7B1.4 cmt. n.4 upward departure might be appropriate. Further, the
   USPO’s violation worksheet—distributed a few weeks prior to the hearing—
   explicitly stated: “The defendant’s original sentence was the result of a
   downward departure that resulted in a sentence below the guideline range
   applicable to the defendant’s underlying conduct, therefore an upward
   departure may be warranted upon revocation.” Hammond was plainly
   afforded the notice he claims he was entitled to. He cannot demonstrate that
   the district court committed plain error.
          AFFIRMED.




                                          10